DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Oath/Declaration
The Oath/Declaration filed on 03/22/2022 is hereby acknowledged.

Drawings
The drawings were received on 03/22/2022.  These drawings are acceptable.

Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:  Claims 1, 6 and 11, 16 recites the limitation “PDCCH” in lines 18 and 17 respectively.  This abbreviation should be fully spelt out for first time occurrence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 6 recites the limitation "the physical layer channel" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 6  recites the limitation "the sequences of the RACH preamble" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 6 recites the limitation "the time-frequency resource" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 and 16 recites the limitation "the physical layer channel" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 and 16  recites the limitation "the sequences of the RACH preamble" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 and 16 recites the limitation "the time-frequency resource" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, 9, 14 and  19 recites the limitation "the K sub-time resource pools".  There is insufficient antecedent basis for this limitation in the claim.  It appears the dependency of these claims should be amended to depend on claims 2, 7, 12, and 17, respectively, since the limitation “K sub-time resource pools” is first introduced in it, for establishing proper antecedent basis.
Claims 2, 3, 5, 7, 8, 10, 12, 13, 15, 17, 18, and 20 are rejected for at least their dependency on claims 1, 6, 11, and 16.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
XU et al. (US 2019/0342768 A1) discloses (Fig. 2, 3, Para. [0015]) “a user equipment (UE) selects a subset of antenna ports periodically or aperiodically. In some cases, the antenna ports do not correspond to physical antennas. For example, the antenna ports may be logical entities that are distinguished by their reference signal sequences. The ports are used for future DL transmission. The UE indicates the selected antenna ports to a Transmission and Reception Point (TRP), which can be referred to generally as a new radio (NR) node. For example, the TRP can be indicated via a TRP identity (ID). The TRP ID can be explicitly signaled via radio resource control (RRC) signaling or a media access control (MAC) control element (CE) configuration. Alternatively, the TRP ID can be implicitly signaled via a reference signal. UE-centric antenna port selection is used herein to refer to cases in which the UE selects antenna ports. The CSI report may include a channel-quality indication (CQI), a precoder matrix indication (PMI), and/or a rank indication (RI), spatial information (SI) (e.g., a quasi-co-location (QCL) indication between antenna ports/beams), and the CSI report might only generated based on the selected antenna ports. Ports may be selected based on various criteria, as described herein. The UE may send an antenna port index report to the NR node to indicate to the NR node which ports are preferred. In another embodiment, the NR node selects a subset of antenna ports for each UE to use for future DL transmissions. This is referred to as network-centric antenna port selection”.
Beale et al. (US 2018/0049192 A1) discloses (Abstract, 1-3) “a mobile communications network includes plural antennas, and is configured in a first mode of operation to transmit, from each of the plural antennas, reference signals in communications resource elements of the wireless access signals allocated to the plural antennas. The reference signals are transmitted in different communications resource elements of the wireless access interface for each antenna, so that a receiver can estimate a communications channel for each of the antennas, from the antennas to the receiver, from the transmitted reference signals. The infrastructure equipment is configured to switch between transmitting signals representing different data segments between subsets of the plural antennas to a second communications device, the signals being transmitted from each antenna subset representing different data segments for transmission to the second communications device, the transmitted signals being switched in at least one of time or frequency in accordance with a mapping”
Nagata et al. (US 2013/0294277 A1) discloses (Abstract, Fig. 5, 6, 10, 11) “a radio base station apparatus, a mobile terminal apparatus and a radio communication method capable of taking other-cell interference mitigation measures even in consideration of inter-cell coordination like CoMP. The radio communication method according to the present invention is characterized by, in a radio base station apparatus, generating notification information including subframe information of a serving cell and subframe information of another cell; and transmitting the notification information to a mobile terminal apparatus connected to the serving cell as a connected cell; and in the mobile terminal apparatus, receiving the notification information including the subframe information of the connected cell and the subframe information of another cell; and measuring channel quality of the connected cell with use of the subframe information of the connected cell and measuring channel quality of another cell with use of the subframe information of another cell.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633